TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00568-CV




                      Sunrise International Leasing Corporation, Appellant

                                                   v.

                                        VVM, Inc., Appellee




         FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
            NO. 190,022-B, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING




       Appellant Sunrise International Leasing Corporation has informed this Court that it no longer wishes

to pursue its appeal. We construe this notice as a motion to dismiss, grant the motion, and dismiss the

appeal. See Tex. R. App. P. 42.1(a)(2).




                                                __________________________________________

                                                Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices Patterson and Puryear

Dismissed on Appellant=s Motion

Filed: November 15, 2002
Do Not Publish